Back to Form 8-K [form8-k.htm]
Exhibit 10.2

WELLCARE HEALTH PLANS, INC.
LONG TERM INCENTIVE CASH BONUS PLAN


WellCare Health Plans Inc., a Delaware corporation (the “WellCare”), hereby
adopts the WellCare Long Term Incentive Cash Bonus Plan (this “Plan”) as of
March 31, 2010.


The purpose of this Plan is to provide employees of WellCare and its
Subsidiaries (collectively, the “Company”) with an incentive and reward for
long-term contributions to the growth of the Company and to incentivize the
employees to continue to provide services to the Company.  Capitalized terms
used herein are defined in Section 9.


1.             Grantees
 
A “Grantee” for purposes of this Plan shall include each employee of the Company
who (i)  reports directly to the Executive Chairman or the Chief Executive
Officer, (ii) holds a position classified as Senior Vice President or higher,
(iii) is granted an Award (as defined below) under this Plan by the Committee
(any such employee within (i), (ii) or (iii), a “Senior Grantee”) or (iv) is
granted an Award under this Plan by the Company’s Human Resources Department.


2.             Awards
 
(a)           The Committee in its sole discretion shall determine the terms and
conditions of any awards (the “Awards”) granted under this Plan; provided,
however, that the Company’s Human Resources Department shall be permitted to
determine the target amount of any Award granted under this Plan to employees of
the Company who are not Senior Grantees.  The amount of any Award shall be
specified in an “Award Agreement”, as modified by a payment formula, if any,
determined by the Committee.  Awards shall be paid solely in the form of
cash.  The Award Agreement shall be in the form attached hereto in Appendix A,
as modified from time to time by the Committee.
 
(b)           The Committee may determine that Awards are payable based on the
achievement performance goals.  The performance goals may differ from Grantee to
Grantee, from Performance Period (as defined below) to Performance Period and
from Award to Award.  Any criteria used may be measured in absolute terms or
relative to other companies.  The performance goals may include, but are not
limited to:  earnings; earnings per share; earnings before interest, taxes,
depreciation and amortization; revenue; profits; profit growth; profit-related
return ratios; cost management; dividend payout ratios; market share; economic
value added; cash flow; total shareholder return; quality; or other measures of
performance selected by the Committee.  The achievement of any goals shall be
determined by the Committee in its sole discretion.
 
3.             Performance Period
 
                                Awards shall be granted in respect of a
“Performance Period”.  A Performance Period is a period of time longer than one
year and shall be determined by the Committee in its sole discretion.  The first
Performance Period shall begin on and include January 1, 2010 and end on and
include December 31, 2012.

 
 

--------------------------------------------------------------------------------

 
 
4.             Payment of Awards
 
(c)           Except as otherwise provided in an Award Agreement, each Grantee
shall be paid an amount in cash as set forth in the Award Agreement as soon as
practicable following the end of the applicable Performance Period, but in no
event later than March 15 of the year following the year in which the end of the
applicable Performance Period occurs; provided, that any applicable performance
goals have been achieved and the Grantee satisfies the requirements set forth in
the applicable Award Agreement, in each case as determined in the Committee’s
sole discretion and the requirements of Section 5.
 
(d)           In addition to the requirements set forth in Section 4(a), the
Committee, in its sole discretion, shall be permitted at any time prior to
payment with respect to an Award to rescind, reduce or otherwise amend such
Award pursuant to Section 6(b).
 
5.             Termination of Employment
 
                                Except as otherwise provided in an Award
Agreement, a Grantee shall not be entitled to receive payment of an Award and
shall forfeit all rights with respect to an Award if for any reason the Grantee
is not an active employee of the Company on the date the Award is paid.


6.             Term and Amendment
 
(e)           This Plan is effective as of March 31, 2010.
 
(f)            This Plan and any Awards may be amended or terminated by the
Committee at any time without the consent of the Grantees.
 
7.             Plan Sponsor and Plan Administration
 
(g)           Upon a determination that any applicable performance goals have
been achieved and that the Grantee has satisfied the requirements set forth in
the applicable Award Agreement, any amount payable hereunder shall represent an
unsecured promise of the Company, and no amounts will be contributed to a third
party or otherwise set aside to fund the benefits under this Plan.
 
(h)           This Plan shall be administered by the Committee. The Committee
shall have the authority to construe, interpret and implement this Plan, the
Award Agreements and any Awards hereunder in its sole
discretion.  Notwithstanding any provision in this Plan or an Award Agreement to
the contrary, in the event of any (i) adjustments, recapitalizations,
reorganizations, stock splits, stock dividends, combination of shares or other
changes in the Company’s capital structure or its business, (ii) any merger,
consolidation or similar transaction by or of the Company, (iii) change in
accounting principles, (iv) change in applicable law, (v) extraordinary or
nonrecurring event or (vi) other material event that is not contemplated by the
Company on the date of any Award grant, then the Committee in its sole
discretion may adjust performance metrics, the method of calculating the
performance metrics or Award payout amounts.  The Committee’s determinations
under this Plan need not be uniform.

 
2

--------------------------------------------------------------------------------

 
 
(i)            The determination of the Committee on all matters relating to
this Plan or any Award shall be final, binding and conclusive on all Grantees.
 
(j)            The Committee may delegate to any other person or persons such
duties as it may deem advisable.  The Committee may also employ attorneys,
consultants, accountants or other professional advisers and shall be entitled to
rely upon the advice, opinions or valuations of any such advisers.
 
(k)           Neither the Committee, nor any person to whom duties have been
delegated by the Committee, shall be personally liable for any action,
interpretation, or determination made with respect to this Plan, Award
Agreements or Awards.
 
8.             Miscellaneous
 
(l)            Participation in this Plan will not confer or be construed to
confer any rights to employment or continued employment.  A Grantee’s employment
with the Company will continue to be “at will” and not for a definite duration
(unless otherwise provided in an employment agreement), and nothing in this Plan
will be deemed to constitute a contract of employment or confer upon a Grantee
any contractual right to continued employment with the Company.
 
(m)           No Award shall be assignable or transferable, nor shall such Award
be subject to alienation, assignment, garnishment, execution or levy of any
kind.
 
(n)           The Company shall have the right to withhold from any payment made
under this Plan any Federal, State or local taxes required by law to be withheld
with respect to the payment of an Award.
 
(o)           Any and all Awards under this Plan shall constitute a special
incentive payment to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purpose of
determining any benefits under any pension, retirement, profit sharing, bonus,
life insurance, severance or other compensation or benefit plan of the Company
or under any agreement with the Grantee, unless such plan or agreement
specifically provides otherwise.
 
(p)           All rights and obligations under this Plan shall be construed and
interpreted in accordance with the laws of the State of Delaware, applicable to
agreements made and wholly to be performed in the State of Delaware and without
reference to the conflict of law rules or principles thereof.
 
(q)           This Plan and any Awards are intended to be exempt from or to
comply with the requirements of Section 409A of the Code.  This Plan and any
Award Agreement shall be interpreted, administered and construed in a manner so
as to avoid the imposition of interest, taxes and penalties on the Grantee
pursuant to Section 409A of the Code.  To the extent required in order to avoid
the imposition of any interest, penalties and additional tax under Section 409A
of the Code, any payments payable as a result of a Grantee’s termination of
 
 
3

--------------------------------------------------------------------------------

 
 
of employment with the Company will be delayed for six months and one day
following such termination of employment, or if earlier, the date of the
Grantee’s death, if the Grantee is deemed to be a “specified employee” as
defined in Section 409A of the Code and as determined by the Company.  Any
payments payable in connection with a Grantee’s termination of employment shall
be made to the Grantee only upon a “separation from service” (as such term is
defined and used in Section 409A of the Code).
 
9.             Definitions
 
(r)           “Award” has the meaning set forth in Section 2(a).
 
(s)           “Award Agreement” has the meaning set forth in Section 2(a).
 
(t)            “Board” has the meaning set forth in Section 9(d).
 
(u)          “Change in Control” means the occurrence of one of the following
events:
 
 
(i)
if any “person” or “group,” as those terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any
successors thereto, other than any employee benefit plan of WellCare or any
subsidiary, or a trustee or other administrator or fiduciary holding securities
under an employee benefit plan of WellCare or any subsidiary (each, an “Exempt
Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of WellCare
representing more than 50% of either the then outstanding shares or the combined
voting power of the then outstanding securities of WellCare; or



 
(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of WellCare (the “Board”) and any
new directors whose election by the Board or nomination for election by
WellCare’s stockholders was approved by at least two-thirds of the directors
then still in office who either were directors at the beginning of the period or
whose election was previously so approved, cease for any reason to constitute a
majority thereof; or



 
(iii)
the consummation of a merger or consolidation of WellCare with any other
corporation or other entity, other than a merger or consolidation which would
result in all or a portion of the voting securities of WellCare outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
WellCare or such surviving entity outstanding immediately after such merger or
consolidation; or


 
4

--------------------------------------------------------------------------------

 

 
(iv)
the consummation of a plan of complete liquidation of WellCare or an agreement
for the sale or disposition by WellCare of all or substantially all WellCare’s
assets, other than a sale to an Exempt Person.



(v)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(w)          “Company” means WellCare and its Subsidiaries.
 
(x)           “Committee” means the Compensation Committee of the Board.   
 
(y)           “Exchange Act” has the meaning set forth in Section 9(d).
 
(z)            “Exempt Person” has the meaning set forth in Section 9(d).
 
(aa)         “Grantee” has the meaning set forth in Section 1.
 
(bb)        “Performance Period” has the meaning set forth in Section 3(a).
 
(cc)         “Plan” means this WellCare Heath Plans, Inc. Long Term Incentive
Cash Bonus Plan.
 
(dd)         “Senior Grantee” has the meaning set forth in Section 1.
 
(ee)         “Subsidiary” means a corporation or other entity of which
outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentage as may be approved by the
Committee, are owned directly or indirectly by WellCare.
 
(ff)           “WellCare” means WellCare Health Plans, Inc., a Delaware
corporation.

 
5

--------------------------------------------------------------------------------

 

Appendix A


Form of Award Agreement


WELLCARE HEALTH PLANS, INC.
LONG TERM INCENTIVE CASH BONUS PLAN


LONG TERM INCENTIVE CASH BONUS PLAN AWARD AGREEMENT


This LONG TERM INCENTIVE CASH BONUS PLAN AWARD AGREEMENT (the “Award Agreement”)
is made and entered into effective as of [•] (the “Grant Date”), by and between
WellCare Health Plans, Inc., a Delaware corporation (“WellCare”), and [•] (the
“Grantee”).


RECITALS


In consideration of services to be rendered by the Grantee as an employee of
WellCare and its Subsidiaries and to provide incentive to the Grantee to remain
with WellCare and its Subsidiaries, it is in the best interests of WellCare to
make an Award grant to the Grantee in accordance with the terms of this Award
Agreement; and


The Award is granted pursuant to the WellCare Health Plans, Inc. Long Term
Incentive Cash Bonus Plan (the “Plan”), the terms of which are incorporated
herein for all purposes.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.             Award.  WellCare hereby grants on the Grant Date to the Grantee
$[•] (the “Award”), subject to the terms, provisions and restrictions set forth
in this Award Agreement and in the Plan.  $[•] is the “Target Award”.  Each
Award is a cash award calculated in accordance with the terms set forth
below.  The minimum Award is zero; the maximum amount of the Award is equal to
$[•] (the “Maximum Award”).  The amount that is to be paid in respect of an
Award shall be calculated in accordance with any and all of the financial and
performance criteria set forth Schedule 1.  Notwithstanding the foregoing, the
Committee in its sole discretion, shall be permitted at any time prior to
payment in respect of an Award to reduce or otherwise amend the Award (including
determining that zero dollars should be paid), regardless of whether the
financial and performance criteria set forth in Schedule 1 have been achieved.


2.             Payment of Awards.  Except as provided in Section 3 hereof, a
Grantee shall be paid an amount in cash with respect to an Award as soon as
practicable following the end of the Performance Period, but in no event later
than March 15 of the year following the year in which the end of the Performance
Period occurs; provided, than any applicable performance goals have been
achieved and the Grantee satisfies the other requirements set forth in this
Award Agreement, in each case as determined in the Committee’s sole
discretion.  The Performance Period begins on [•] and ends on [•].

 
6

--------------------------------------------------------------------------------

 
 
3.             Termination of Employment.  Upon the termination or cessation of
Grantee’s employment with WellCare and its Subsidiaries for any reason
whatsoever, if payment has not been made in respect of an Award, the Award shall
automatically and without notice terminate, be forfeited and become null and
void.


4.            Change in Control.  In the event of any merger, consolidation or
other reorganization in which WellCare is not the surviving or continuing
company or in which a Change in Control is to occur, all of WellCare’s
obligations with respect to the Award shall, on such terms as may be approved by
the Committee prior to such event, be assumed by the surviving or continuing
company or canceled in exchange for cash.


5.             Miscellaneous.


(a)           Tax Withholding.  Any payments paid pursuant to this Award
Agreement will be subject to any Federal, State or local taxes required by law
to be withheld.


(b)           Section 409A.  This Award Agreement shall be interpreted,
administered and construed in a manner so as to avoid the imposition of
interest, taxes and penalties on the Grantee pursuant to Section 409A of the
Code.  It is intended that the Award is exempt from the requirements of Section
409A of the Code pursuant to the “short-term deferral” exception under Treasury
Regulation Section 1.409A-1(b)(4).


(c)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company and its Subsidiaries from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.


(d)           Severability.  If any term or provision of this Award Agreement is
or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or under any applicable law, rule or regulation, then such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Award Agreement or an Award hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Award Agreement and the award hereunder shall remain in full force and
effect).
 
(e)           No Trust or Fund Created.  Neither this Award Agreement nor the
grant of the Award  hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
its Subsidiaries and the Grantee or any other person.  To the extent that the
Grantee or any other person acquires a right to receive payments from the
Company and its Subsidiaries pursuant to this Award Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.

 
7

--------------------------------------------------------------------------------

 

(f)           Electronic Delivery and Signature.  Grantee hereby consents and
agrees to electronic delivery of the Plan and any related documents.  If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of the Plan and any related documents, Grantee hereby consents to
such procedures and agrees that his or her electronic signature is the same as,
and shall have the same force and effect as, his or her manual
signature.  Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.


(g)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Award Agreement or any term or
provision hereof.


(h)           Governing Law.  This Award Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware (without reference to the conflict of laws rules or principles
thereof).


(i)           Counterparts.  This Award Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.




*  *  *  *  *



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Award Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By: ______________________________
Name: Alexander R. Cunningham
Title: Chief Executive Officer




Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this Award
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of this Award Agreement and the
Plan.


GRANTEE:




By: __________________________________
[•]



 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1
CRITERIA FOR PAYMENT OF AWARD


All terms used in the chart below shall be defined and interpreted in the
Committee’s sole discretion.


METRIC
WEIGHT
THRESHOLD 
(50% payout)
TARGET
(100% payout)
MAXIMUM
(150% payout)
FINANCIAL
50%
     
Return on Equity
25%
Below Peer Median (Discretion)
Peer Median
Above Peer Median (Discretion)
Operating Margin
25%
Below Peer Median (Discretion)
Peer Median
Above Peer Median (Discretion)
QUALITY
50%
     
Medicare STARS Report
 
Discretion
3.0
Discretion
Medicaid HEDIS/Quality Results
 
Discretion
Meeting contract standard
Discretion
Accreditation Achievement
 
Discretion
Meeting contract standard
Discretion

 
Regardless of whether any criteria set forth in Schedule 1 have been achieved,
in making a determination as to whether or not an Award will be paid, and the
amounts of Award payments, if any, the Committee will take into consideration
other factors, including, but not limited to, unanticipated events, acquisition
and expansion costs, non-recurring and extraordinary items, and other equitable
factors, as determined by the Committee in its sole discretion, if such factors
occur.


Notwithstanding the foregoing, the Committee, in its sole discretion, shall be
permitted at any time prior to payment in respect of an Award to reduce or
otherwise amend the Award (including determining that zero dollars should be
paid), regardless of whether any criteria set forth in Schedule 1 have been
achieved.
 
10